Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/756286 
    
        
            
                                
            
        
    

Parent Data15756286, filed 02/28/2018 is a national stage entry of PCT/US16/50120 , International Filing Date: 09/02/2016PCT/US16/50120 Claims Priority from Provisional Application 62214908, filed 09/04/2015


Final Office Action






Status of claims


Claims 1, 3-10, and 25-39 are pending. 
Claims 1, 3-8 and 30-33 were examined.
New claims 34-39 drawn to compositions were added.

Claims 11-24 were canceled. Claim 2 was previously cancelled.
Claims 9, 10, 25-29 and 34-39 were withdrawn from consideration as non-elected invention.
Amendments in claims filed on 10/29/2021 were entered. 
No claim is allowed.  
 
35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-8 and 30-33 are rejected under 35 U.S.C. 103 (a) as being unpatentable over McCall, Jr (US Patent 7816404 also published as 2009/0023686), Imran et al. WO 2012/092305, IDS dated 02/20/2020 also published as US 2012/177700) and Rita Wegmuller et al. (J. Nutr. 134: 3301-3304, 2004, Particle Size Reduction and Encapsulation Affect the Bioavailability of Ferric Pyrophosphate in Rats, 892).  See the entire documents. 
   The references teach ferric pyrophosphate citrate chelate which embraces Applicants claimed invention. 

Determining the scope and contents of the prior art (MPEP 2141.01)
McCall, Jr. (US Patent 7,816,404 also published as 2009/0023686) teaches a highly water-soluble ferric pyrophosphate citrate chelate useful for treating iron deficiency contains 2% or less phosphate by weight. These chelate compositions are easily milled and/or processed into dosage forms using conventional techniques, and are expected to exhibit advantageous biocompatibility as compared to conventional soluble ferric pyrophosphates, ferric salts, ferric polysaccharide complexes and ferrous salts.  (Abstract).  
The administration includes via dialysis. (Claim 23). 
In regards to claims 1 and 3-8, McCall, Jr   teaches that the solubility of iron compounds in water is strongly dependent on the pH of the solution and the presence of other formulation components. In general, iron salts are soluble in acidic solutions. [0008].  
In regards to claims 3 and 30 drawn to a solid particulate formulation of ferric pyrophosphate citrate chelate angle of repose less than 45 degrees,  angle of repose is an important physical property used for characterization of the bulk of particulate When granular solids are piled on a flat surface, the sides of the pile are at a definite reproducible angle with the horizontal leveled surface. This angle is called the angle of repose of the material. The angle of repose is important for the design of processing, storage, and conveying systems of particulate materials.) 
In regards to claims 4, solid product Ferric Pyrophosphate Citrate Chelate was allowed to cool at ambient temperature (Examples 8 and 9). 
In regards to claims 5-7 drawn to particle size McCall teaches compositions comprise stable, water-soluble ferric pyrophosphate citrate chelate compositions, having, by weight, from about 7% to about 11% iron, from about 14% to about 30% citrate, from about 10% to about 20% pyrophosphate and about 2% or less phosphate. The chelate compositions may have, by weight, about 1.5% phosphate or less, or about 1% phosphate or less. In an aspect of the invention, the chelate compositions have, by weight, about 0.1% phosphate or less. Sulfate ion content is typically from about 20% to about 35% by weight.  [0020] and [0021]. 
In regards to claim 8, The term "chelate" as used herein generally means a metal cation and anions that surround the metal cation and are joined to it by electrostatic bonds. A water-soluble ferric pyrophosphate citrate chelate composition of the invention comprises a ferric iron cation surrounded by and joined by electrostatic bonds to both citrate and pyrophosphate anions. [0029].
McCall, Jr teaches that water-soluble ferric pyrophosphate citrate chelate compositions comprising about 2% or less phosphate. The chelate compositions may have, by weight, about 1.5% phosphate or less, or about 1% phosphate or less. In certain aspects, the chelate compositions have, by weight, about 0.1% phosphate or less. [0037].
	McCall, Jr. teaches in regards to solubility in water. Weighed portions of a ferric pyrophosphate citrate chelate of the invention were added to 1 mL of water. After each addition, the slurry was stirred and dissolution was monitored. Even after 1 gram of the chelate had been added, the solution was not saturated. Thus, the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble.  [0078]. 
	A person skilled in the art at the time the invention was filed with reasonable expectation of success  would check the time of dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve.  The compound is extremely soluble in water even from   the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble.  (See example 13).  
	Applicant’s specification does not show any unexpected results of claimed invention as amended.
	In regards to solid particulate formulations as in claim 1, 3-7, McCall  teaches a process for preparing a water-soluble solid ferric pyrophosphate citrate chelate composition comprising: combining a citrate ion source, a pyrophosphate ion source, and a ferric ion source in water to form a solution; adding an organic solvent in a volume sufficient to precipitate a solid ferric pyrophosphate citrate chelate composition from the resulting solution; and isolating the solid ferric pyrophosphate citrate chelate composition, said chelate composition having 2% or less which can be absent (See claim 7).   It teaches water-soluble solid ferric pyrophosphate citrate chelate composition comprising: iron citrate pyrophosphate; and phosphate in an amount of 2% or less by weight. (See claims 1-23).  
In regards to claims 3 the angle of repose is less than 45, which can be zero.  Therefore, does not make any substantial effect on the claimed composition. 
Therefore, in regards to claims 5-7, ratios, ranges and amounts selection as needed would have been obvious to one skilled in the art at the time the invention was filed.  
In regards to claim 8, drawn to a solid particulate formulation of claim1 ferric pyrophosphate citrate chelate is known as taught by both McCall. Jr.  and Imran.  The structure of ferric pyrophosphate citrate chelate as shown in claim 8 would have been obvious to one who is skilled in the art at the time the invention was filed.  Claim 8 depends on claim 1, therefore, the compound as disclosed in claim 8 is considered obvious. 
Ascertaining the differences between the prior art and the claims at issue

McCall does not explicitly teach particle size, soluble ferric pyrophosphate wherein 90% of the particles have a particle size between 1um to 50um as amended in claim 1.  
Imran et al nanonized Iron Compositions and methods of use 
In regards to particle size as in claim 1, Imran teaches soluble ferric pyrophosphate (SFP) and provides nanonized iron compositions wherein the iron-containing nanoparticles have a diameter of 1000 nm or less, or 500 nm or less, or 250 nm or less, or 100 nm or less, or 50 nm or less and provide nanonized compositions in which 50% or more of the particles have a diameter within 1 to 1000 nm, or within 1 to 500 nm, or within 1 to 250 nm, or within 1 to 100 nm, or within 1 to 50 nm, or within 10 to 1000 nm, or within 10 to 500 nm, or within 10 to 250 nm, or within 10 to 100 nm, or within 10 to 50 nm, or within 50 to 1000 nm, or within 50 to 500 nm, or within 50 to 250 nm, or within 100 to 1000 nm, or within 100 to 500 nm, or within 100 to 250 nm. One or more these particle sizes (or others described herein) can be selected such that when the particles are added to a parenteral or other solution for administration to the patient the nanonized compositions dissolve sufficiently in the solution so that no filtering of the solution is needed to prevent an immune response such as a pyrogenic reaction due to  any un-dissolved particles. [0011]- [0013].  
In regards to claim 1, since 1,000 nm equals to 1 um, the range, Imran teaches solid particulate formulation of soluble ferric pyrophosphate comprising soluble ferric pyrophosphate having a particle size. 1um to 50um is taught by Imran reference.  
Since claims 31-33 are drawn to solid particulates they considered obvcious for the same reasons as cited above for claim 1. 
A person skilled in the art at the time the invention was filed would have selected any range of the particle size as needed because Imran teaches such ranges,  
In regards to claim 4, about the stability, Imran teaches that amounts of ferric pyrophosphate, can be adjusted depending upon the particular lot of ferric pyrophosphate or other factors. Such factors can include for example, the desired shelf life and the ambient conditions in which the ferric pyrophosphate is packed and/or stored including the humidity and temperature conditions. Higher ratios (e.g., 5:1, 7:1, 10: 1, etc.) can be used to obtain longer shelf lives. Likewise, higher ratios can be used for higher temperature/and or humidity ambient storage conditions so as to maintain a desired delivered dose of iron over product shelf life. [0036].
One skilled in the art following Imran et al. would obtain the composition with longer shelf lives as cited above. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to optimize the results by making a composition comprising nanoparticles of an iron-containing compound such as ferric pyrophosphate for the treatment of iron deficiency in a patient, the nanoparticles having a particle size or particle size range which minimizes an adverse reaction of the patient to administration of the iron-containing compound to increase an iron store in the patient.
In regards to method of administration, Imran teaches various methods [0051].
In regards to claims 5-7, ratios and ranges of amounts of ingredients are taught by both Williams and Imran.  Therefore, a skilled in the art at the time the invention was filed would select the range, ratio, concentration as needed. 
In regards to claim 1, Imran teaches production of nanonized iron particles by various methods in the production of nanonized iron particles, a number of parameters can be adjusted to regulate the size and/or size distribution of the iron-containing particles produced. For example, the solvent used in the supercritical fluid can be any one which provides the desired particle size [0029].
Therefore, making any specific size of the particles can be adjusted as needed following the teachings of Imran et al. 
It would have been obvious to one skilled in the art at the time the invention was filed to prepare a composition by dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve in solid with reasonable expectation of success especially when Wegmuller teaches a process for preparing a water-soluble solid ferric pyrophosphate citrate chelate composition comprising: combining a citrate ion source, a pyrophosphate ion source, and a ferric ion source in water to form a solution; adding an organic solvent in a volume sufficient to precipitate a solid ferric pyrophosphate citrate chelate composition from the resulting solution; and isolating the solid ferric pyrophosphate citrate chelate composition, said chelate composition and Imran teaches particle size within 1-100 nm and various amounts.  
Wegmuller et al teaches advantages of making particles FePP. Decreasing the particle size of elemental iron powders increases their absorption.  It teaches that particle size is an important determinant of Fe absorption from poorly soluble Fe compounds in foods. Encapsulation of iron compounds for food fortification may protect against adverse sensory changes, but at the same time may reduce bioavailability, particle size (MPS) approximately 21 microm]; 2) MPS approximately 2.5 microm; 3) MPS approximately 2.5 microm encapsulated in hydrogenated palm oil; and 4) MPS approximately 0.5 microm with emulsifiers. The RBV compared with ferrous sulfate was calculated by the slope-ratio technique. The RBV was 43% for encapsulated MPS approximately 2.5 microm, significantly lower than the other FePP compounds (P < 0.05), 59% for the regular FePP, and 69% for MPS approximately 2.5 microm, not different from each other but significantly lower than ferrous sulfate (P < 0.05), and 95% for emulsified MPS approximately 0.5 microm, comparable to ferrous sulfate. Encapsulation of FePP with hydrogenated palm oil at a capsule: substrate ratio of 60:40 decreased RBV. Particle size reduction increases the RBV of FePP and may make this compound more useful for food fortification.  (Abstract).
Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare solid composition of ferric pyrophosphate citrate chelate compositions for administration which includes via dialysis or any other methods as taught by the prior art.  A person skilled in the art would apply the teachings of Wegmuller and Imran and prepare a composition containing 50 or more of the iron-containing nanoparticles have a diameter within about 1 to about 50 nm.  Claimed 90% includes in 50% or more.    
Instant disclosure provides a solid particulate formulation is a granule formulation wherein 90% of the particles have a particle size between about 1 .mu.m and about 50 .mu.m, [0037].  However, there is no description how to 90% particles of claimed range between particle size 1-50 .mu.m will be used and will be different from prior art especially when W teaches 50% or more and Wegmuller teaches decreasing particle size of iron increases their absorption. 
One skilled in the art would add the iron-containing compound ferric pyrophosphate, ferric ammonium citrate, ferric pyrophosphate citrate chelate, ferric citrate, ferric ammonium citrate, ferric choline citrate, ferric manganese citrate, ferric quinine citrate and ferric sodium citrate. (Claims 8-11, I mu.m to about10 u.m. Imran et al.). 
One skilled in the art would be able to adjust the pH of the solution because solubility of iron compounds in water is strongly dependent on the pH of the solution and the presence of other formulation components. In general, iron salts are soluble in acidic solutions. A water-soluble ferric pyrophosphate citrate chelate composition of the invention comprises a ferric iron cation surrounded by and joined by electrostatic bonds to both citrate and pyrophosphate anions.  Elected species is obvious over the prior art. It would have been obvious to one skilled in the art to apply Williams’s teachings in regards to solubility in water. It teaches that weighed portions of a ferric pyrophosphate citrate chelate of the invention were added to 1 mL of water. After each addition, the slurry was stirred and dissolution was monitored. Even after 1 gram of the chelate had been added, the solution was not saturated. Thus, the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble.
A person skilled in the art would consider teachings of Wegmuller et al because advantages of making particles FePP. Decreasing the particle size of elemental iron powders increases their absorption.  It teaches that particle size is an important determinant of Fe absorption from poorly soluble Fe compounds in foods.
A person skilled in the art at the time the invention was filed with reasonable expectation of success  would check the time of dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve.  The compound is extremely soluble in water even from   the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble.  (See example 13).  





The determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Wash such that the particle size of the ferric pyrophosphate would be reduced to a particle size of about 1 to 50 um with a reasonable expectation for success in arriving at a method having improved iron bioavailability. The composition comprising nanoparticles of an iron-containing compound for the treatment of iron deficiency in a patient, the nanoparticles having a particle size or particle size range which minimizes an adverse reaction of the patient to administration of the iron-containing compound to increase an iron store in the patient.  Thus, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Response to Remarks 

Applicant’s response filed on 10/29/2021 is acknowledged.  Amendments in claims were entered.  New claims 34-39 were added which are drawn to composition.  It will require new search and considerations.  If presented earlier would have been restricted.   
In regards to particles and particle size as in claim 1, McCall teaches particle size, soluble ferric pyrophosphate wherein 90% of the particles have a particle size between l um to 50um. Imran et al teaches iron containing composition where 50% or more of the nanoparticles with a diameter from within the claimed range and provide composition. It teaches ferric pyrophosphate.in compositions.  Imran teaches the advantages of adding particles size or range of the particle sizes which minimizes the immune response of a patient to such compositions. It teaches methods of administration of composition.  It teaches particle size and particle size distribution of the iron in composition can be optimized to minimize the immune system response.
Since McCall, Jr.  (US Patent 7,816,404) teaches elected species ferric pyrophosphate citrate chelate and teaches methods for the preparation and use of ferric pyrophosphate citrate chelate compositions. A person skilled in the art at the time the invention was filed with reasonable expectation of success would check the time of dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve when the compound is extremely soluble in water even from the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble. (See example 13).
Furthermore, Wegmuller et al was added to show the advantages of making particles FePP as well as decreasing the particle size of elemental iron powders increases their absorption. It teaches that particle size is an important determinant of Fe absorption from poorly soluble Fe compounds in foods. Therefore, for the reasons that claimed invention is considered obvious over the prior art cited instant claims were not considered allowable.
The rejection over McCall (US Patent 7,816,404). Imran et al. WO 2012/092305 (also published as US 2012177700) and Rita Wegmuller et al. (J. Nutr. 134: 3301-3304, 2004) is maintained for the same reasons as set forth in the office action.  

Upon further review and considered claimed invention was not considered allowable due to obviousness over the prior art and some other issues.  No novelty or unexpected results in particle size found persuasive. The references teaches claimed particle size.  Specification does not disclose any unexpected and unobvious results for claimed invention.    

Affidavits not covered under specific rule
Applicants submitted two declarations on 10/29/2021 were not submitted under any rule.   Walter Holberg and Dr. Karen Daniels (5-pages and 21 pages).   Two affidavits were filed which were not covered under specific rule.  
Affidavits filed on 10/29/2021 by was fully considered by the Examiner.   The affidavit filed by Walter Holberg dated was considered. 
	It was argued that claimed invention was not obvious over McCall, Jr (US Patent 7816404), Imran et al. WO 2012/092305, IDS dated 02/20/2020) and Rita Wegmuller et al. (J. Nutr. 134: 3301-3304, 2004, Particle Size Reduction and Encapsulation Affect the Bioavailability of Ferric Pyrophosphate in Rats, 892).
Claims are drawn to a solid particulate formulation of soluble ferric pyrophosphate citrate chelate comprising milled soluble ferric pyrophosphate wherein 90% of the particles have a particle size between 1 um and 50 um.
Both Affidavit considered.  Applicants have not compared their invention with the prior art.  Closest FPP %, Imran teaches 50% or more.  More includes claimed 90%.
	Applicants argue each reference separately when the rejection was made in combination of McCall, Imran and Wegmuller et al.   A person skilled in the art would apply the teachings of Wegmuller and Imran and prepare a composition containing 50 or more of the iron-containing nanoparticles have a diameter within about 1 to about 50 nm.  Claimed 90% includes in 50% or more.    
It appears that applicants’ arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness.
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02 (b) 
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Specification does not disclose any unexpected results for Applicants invention.   Specification discloses structure of SFP in example 1 [0071]. Flowability characterization, example 2 [0072].  Particle size characterization, example 3 [0073].  Clinical use, example 4 [0074].
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
	
	McCall, Jr. (US Patent ‘404) teaches elected species ferric pyrophosphate
citrate chelate and teaches methods for the preparation and use of ferric pyrophosphate citrate chelate compositions. A person skilled in the art at the time the invention was filed with reasonable expectation of success would check the time of dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve when the compound is extremely soluble in water even from the chelate has a solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble. (See example 13).
Imran was added because it teaches particle size, soluble ferric pyrophosphate wherein 90% of the particles have a particle size between l um to 50um. Imran et al teaches iron containing composition where 50% or more of the nanoparticles with a diameter from within the claimed range and provide composition. It teaches ferric pyrophosphate.in compositions.  Imran teaches the advantages of adding particles size or range of the particle sizes which minimizes the immune response of a patient to such compositions. It teaches methods of administration of composition.  It teaches particle size and particle size distribution of the iron in composition can be optimized to minimize the immune system response.
Imran teaches that the solubility that exceeds 1 gram per milliliter of water and is, by the definition in the U.S. Pharmacopoeia, very water soluble. (See example 13).
It would have been obvious to one skilled in the art at the time the invention was filed to prepare a composition by dissolving ferric pyrophosphate citrate chelate or ferric pyrophosphate citrate and watch the time to dissolve in solid with reasonable expectation of success especially when Williams teaches a process for preparing a water-soluble solid ferric pyrophosphate citrate chelate composition comprising: combining a citrate ion source, a pyrophosphate ion source, and a ferric ion source in water to form a solution; adding an organic solvent in a volume sufficient to precipitate a solid ferric pyrophosphate citrate chelate composition from the resulting solution; and isolating the solid ferric pyrophosphate citrate chelate composition, said chelate composition and Imran teaches particle size within 1-100 nm and various amounts..  Wegmuller et al was added because it teaches the relative bioavailability (RBV) was 43% for encapsulated medium particle size (MPS) approximately 2.5 microm, significantly lower than the other FePP compounds (P < 0.05), 59% for the regular FePP, and 69% for MPS approximately 2.5 microm, and 95% for emulsified MPS approximately 0.5 microm, comparable to ferrous sulfate. The advantages of decreasing the particle size of elemental iron powders increases their absorption. Encapsulation of FePP with hydrogenated palm oil at a capsule: substrate ratio of 60:40 decreased RBV. Particle size reduction increases the relative bioavailability (RBV) of FePP and may make this compound more useful for food.  It teaches that particle size is an important determinant of Fe absorption from poorly soluble Fe compounds in foods. Decreasing the particle size of elemental iron powders increases their absorption. It teaches using particle size 0.5 micron.  
Since  McCall, Imran and Wegmuller teaches solid ferric pyrophosphate citrate chelate containing 50% or more of the iron-containing nanoparticles have a diameter within about 1 to about 50 nm.  Imran teaches ferric pyrophosphate citrate chelate 50% or more,  claimed 90% is considered obvious.  No unexpected results were provided.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
The burden on the Applicants to establish results are unexpected and significant. 
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). (MPEP 726.02(d).

Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). (MPEP 716.02).
	The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
 Primary Examiner, Art Unit 1628